Citation Nr: 0909869	
Decision Date: 03/17/09    Archive Date: 03/26/09	

DOCKET NO.  07-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The Veteran had over 22 years of active service at the time 
of his retirement from the Army in January 1993.  His service 
included time in the Persian Gulf Theater of Operations from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, determined that 
service connection for PTSD remained denied because evidence 
submitted was not new and material.


FINDINGS OF FACT

1.  By unappealed rating decision dated July 1998, in 
pertinent part, service connection for PTSD was denied.

2.  Received in May 2005 was the Veteran's application to 
reopen a claim for service connection for PTSD.

3.  The evidence received since the July 1998 rating decision 
is not cumulative of previously considered evidence, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2008).

2.  The evidence added to the record since the July 1998 
rating decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies to the instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim being addressed, there is 
no reason to address the VCAA and its duties to notify and 
assist on this matter at this time.  The claim is further 
addressed in a remand appended to this decision below.

Factual Background, Legal Criteria, and Analysis

The veteran and his representative essentially maintain that 
he has PTSD attributable to his experiences while serving in 
the Persian Gulf Theater of Operations from 1990 to 1991.  In 
a July 1998 rating decision, the RO denied service connection 
for PTSD.  The veteran did not timely appeal the decision.  
The decision therefore became final.  See 38 U.S.C.A. § 7105.

In May 2005, the Veteran filed to reopen his claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is present or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there was a basis for reopening a claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise been associated to the claims file since the 1998 
rating decision.  In that decision, the RO determined that 
his September 1997 examination did not result in a 
psychiatric diagnosis.  It was stated that no chronic 
disability subject to service connection was shown in the 
service treatment records or other evidence reviewed.

Since receipt of the reopened claim in 2005, the medical 
evidence of record reveals varying diagnoses, including 
passive-dependent personality traits, PTSD by history, and 
depression.  Also, since the rating action in 1998, the 
additional evidence includes the Veteran's written statements 
and descriptions as to his claimed stressful incidents.  The 
Board is aware that in determining what evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The Board finds that the additional evidence is new, in that 
it was not part of the record before the RO issued its final 
1998 rating decision.  The evidence is new and material to 
the issue at hand, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence having been submitted, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is granted to this extent only.


REMAND

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
the claimed that the claimed inservice stressor or stressors 
occurred.  38 C.F.R. § 3.304(f).

With regard to his claimed stressful incident, the Veteran 
has referred primarily to recollections of hearing of the 
death of a close friend while serving in the Persian Gulf 
Theater of Operations.  As noted by a VA examiner in July 
2007, the Veteran has not been clear about how the individual 
died.  The examiner stated that "it is clear that this was 
not a combat-related death."  The examining psychologist 
acknowledged that the Veteran had been given a diagnosis of 
PTSD previously, but he "respectfully disagree(s) with those 
assessments."  He noted that psychological testing showed 
elevation on the PTSD scale, but he also indicated the 
results of the test indicated some exaggeration in over 
reporting the Veteran's symptoms.

The Board believes that in order to give the Veteran every 
consideration, further development of the case is in order.  
The case is therefore being returned to the RO by way of the 
Appeals Management Center in Washington, D.C.  The veteran 
will be notified if further action on his part is required.





The case is REMANDED for the following:

1.  The RO/AMC should request that the 
Veteran provide more specific information 
as to the claimed stressful experiences 
he had while serving with the military, 
to include the location of any such 
stressful experiences, and any other 
information that could be used to help 
substantiate his claim.

2.  Thereafter, the Veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, to 
include psychological testing, should be 
accomplished.  The RO/AMC must provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment upon the link between 
continuity of symptomatology and one or 
more of inservice stressors found to be 
established by the RO.  A clear rationale 
for any opinion expressed would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  The examiner 
should specifically comment on whether 
the circumstances surrounding the claimed 
stressor in this case constitute a 
stressful incident as contemplated by the 
Diagnostic and Statistical Manual for 
Mental Disorders with regard to PTSD.  

3.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless otherwise notified by the RO.  The purpose of this 
remand is to obtain additional development, and the Board 
does not intimate any opinion, either favorable or 
unfavorable, as to the merits of this case at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


